Citation Nr: 0006039	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-26 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
upper back injury to include cervical myelopathy.

2. Service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1966 to October 1971.

In January 1996, the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina denied 
the veteran's claims for service connection for an upper back 
injury, residuals of a head injury, and for dental damage 
resulting from a mouth injury.  The veteran timely appealed 
these denials to the Board of Veterans' Appeals (Board).  He 
testified before a hearing officer at the RO on April 4, 
1996.  In July 1999, the RO issued a Difference of Opinion 
rating decision that granted the veteran service connection 
for his dental injury claim.  The veteran testified before 
the undersigned Member of the Board on December 9, 1999 
concerning his two remaining service connection issues.  The 
veteran's appeal is now before the Board for resolution.


FINDING OF FACT

There is no competent medical nexus evidence linking the 
veteran's residuals of an upper back injury to include 
cervical myelopathy or his residuals of a head injury to his 
service in the military.


CONCLUSION OF LAW

The claims for service connection for an upper back injury to 
include cervical myelopathy or residuals of a head injury are 
not well grounded.  38 U.S.C.A. § 507(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran testified at an RO hearing in April 1996.   The 
veteran alleges that he was injured in an automobile accident 
in the Summer of 1970 as he was departing his duty station in 
Arlington, Virginia.  The veteran has indicated that he was 
driving his colleague's car, and that the accident resulted 
in the veteran traveling the wrong way on a one-way street.  
The veteran indicated that he received facial lacerations, 
and that these injuries were treated in the hospital located 
at Andrews Air Force Base.  The veteran testified that he 
also hurt his back in this car accident.  He indicated that 
he did not seek treatment for his problems after service 
until 1991.  

There is no evidence of the veteran's treatment in his 
Service Medical Records (SMRs).  In addition, the RO's and 
the veteran's attempts to verify the accident's occurrence 
through police records and court documents has been 
unsuccessful, as such records have been destroyed.  The 
veteran submitted a statement from his mother indicating that 
the veteran's wife called his mother to tell her about the 
veteran's car accident.  The veteran's now ex-wife also 
submitted a statement that indicated the veteran returned 
home one evening with facial injuries that he attributed to a 
car accident.

The veteran underwent a VA pension examination in May 1997.  
The veteran reported knee trouble, neck and low back pain.  
The veteran also reported experiencing pain across his 
shoulders and arms that was attributable to cervical 
myelopathy.  The veteran's range of motion (ROM) of his neck 
was left and right rotation of 55 degrees, right and left 
flexion of 30 degrees, forward flexion and backward extension 
of 25 degrees each but with passive assistance of 30 degrees 
each.  THE ROM of his lumbar spine was 10 degrees of backward 
extension, right and left lateral flexion of 20 degrees, 
right and left lateral rotation of 20 degrees, and forward 
flexion of 80 degrees.  The veteran was able to walk on his 
toes and heels, and was able to squat half way to the floor 
and come back up.  The veteran experienced full ROM of the 
knees, but with medial surface tenderness of the right knee.    
The veteran was diagnosed with arthralgia of the right knee, 
and there was no x-ray evidence of degenerative joint disease 
(DJD).  The examiner also diagnosed the veteran with 
arthralgia of the neck with x-ray evidence of degenerative 
disc disease (DDD) and DJD.  The veteran was further 
diagnosed with low back pain.  X-ray evidence showed the 
presence of both DDD and DJD.  This examination did not 
address the etiology of these conditions.

The veteran's claims file contains the interpreted x-ray 
results that are identified with a May 1997 transcription 
date.  The date that the x-rays were taken is not stated 
clearly on the report.  The report concerning cervical spine 
x-rays indicates a clinical history of pain, and notes the 
presence of cervical spondylosis most marked at C-3/4 and C-
4/5.  Joint space narrowing and osteophyte formation was 
noted.  Straightening of the spine was noted, but no acute 
compression fractures or paravertebral tissue swelling was 
observed.  The examiner's impression was of degenerative 
joint disease.

The report addressing the x-rays taken of the veteran's 
lumbosacral spine noted the presence of marked osteophyte 
formation at L-2/3 and L-3/4 without significant disc space 
narrowing.  Facet joint arthritis was observed to involve L-
3/4 and L-4/5 with sclerosis.  The examiner's impression was 
of lower lumbar DDD and facet joint arthritis.

The veteran also underwent a VA mental disorders examination 
in May 1997.  He reported having been in a motor vehicle 
accident in 1970, and informed the examiner that he was 
unconscious for 15 minutes.  He reported experiencing 
headaches of 30-minute duration once or twice a week since 
that time.  The veteran described his headaches as a dull, 
throbbing pain.  The veteran underwent nerve conduction 
studies in 1983 and was diagnosed with right perineal nerve 
palsy.  The veteran also reported that he had experienced 
numbness in his left arm, hand and foot for many years.  The 
veteran also reported treatment for posterior neck pain in 
1995 at the Durham, Virginia VA Medical Center (VAMC).  An 
MRI scan revealed tat the veteran had a C4-5 herniated 
nucleus pulposus with a cervical canal stenosis.  Treatment 
consisted of wearing a cervical collar.

Clinical examination included a neurological examination.  
There was no asymmetry, involuntary movements or atrophy 
evident in the veteran's motor systems.  Some decreased 
strength was observed in his right leg as compared to his 
left.  His sensory systems showed some decreased sensation to 
light touch and pinprick stimuli along the distribution of 
the perineal nerve on the right leg and the left arm from 
mid-forearm distally, involving the 4th and 5th fingers.  The 
veteran's coordination was observed to be intact.

The veteran was observed to be alert and cooperative.  He 
exhibited no loose associations or flight of ideas, and no 
bizarre motor movements or tics.  His mood was noted to be 
calm and appropriate, and he demonstrated no delusions, 
hallucinations, or suspiciousness.  His insight and judgment 
appeared to be adequate.

The examiner diagnosed the veteran with a cerebral 
concussion, headaches with no neurological sequelae, right 
perineal palsy, and cervical myelopathy involving his left 
arm.  The veteran's history of alcohol dependence was also 
included in the examiner's diagnosis.  The examiner did not 
discuss the etiology of these conditions.

In December 1999, the veteran appeared before the undersigned 
Member of the Board of Veterans' Appeals at a hearing in 
Washington, D.C.  The veteran recounted his 1970 car accident 
and treatment at Andrews Air Force Base.  The veteran 
described his current symptoms and stated that he first 
sought post-service treatment for his medical problems in 
1990 or 1991.  The veteran also described his attempts to 
obtain documentation of the accident from military and 
civilian authorities.  The veteran also testified that he had 
been unable to contact Chief Stickles, the individual who 
owned the car the veteran was driving at the time of the 
accident, and who was present for the accident.   


       

Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 
1 Vet. App. 78, 81 (1990).  The initial burden of showing 
that a claim is well grounded-if judged by a fair and 
impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App.
at 81.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.3.0(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran has satisfied the first of the three criteria for 
establishing a well-grounded claim concerning his back and 
head injury claims.  The veteran's current medical condition 
affecting his back includes both DJD and DDD.  This has been 
confirmed through the VA examinations of record.  The 
veteran's current head injury is substantiated by the May 
1997 examination that diagnosed him with a concussion and 
with headaches.  

The veteran is not able to meet the requirements of the 
second criterion for establishing a well-grounded claim 
because his service medical records (SMRs) 
do not address the injuries he alleges he sustained in a car 
accident in 1970.  
The documents associated with his separation physical, 
conducted in October 1971, indicate no clinical findings or 
diagnosis pertaining to the veteran's back nor do they 
indicate that the veteran had residuals of head or facial 
trauma.  At that time, the veteran gave a negative response 
to the question of whether he experienced recurrent back pain 
or had any other medical problems. 

The veteran has not satisfied the third criterion for a well-
grounded claim, as there is no medical nexus evidence linking 
his current disabilities to his military service.
No chronic back condition was shown in service or in the 
years immediately following his discharge, and there is no 
indication that he was treated for headaches until many years 
after service.  In fact, the first medical evidence of the 
veteran's back problems or headaches following service is 
from 1991, some 20 years after his discharge from the 
military.  Finally, there is no medical opinion of record 
suggesting that the veteran's current back problems, 
headaches, or residuals of cerebral concussion are related to 
anything that may have occurred during service.  In the 
absence of competent evidence of a medical nexus between the 
current condition and service, the claim is not plausible, 
despite any current assertions or suggestions by the veteran 
that he has experienced continuous symptoms since service.  
See 38 C.F.R. § 3.303 and Savage, 10 Vet. App. at  498. 

The veteran alleges that his current back disability is the 
result of his service in the military and, specifically, the 
trauma he contained therein.  While he certainly is competent 
to attest to the symptoms he experiences, he does not have 
the medical expertise or training to render a competent 
medical opinion on the etiology of his current disability; 
therefore, his allegations as to a nexus between his military 
service and his back disability have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board emphasizes that evidence, and not just allegations must 
support a well-grounded claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
May 1996 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of well-grounded claims has not been submitted, 
the claims for service connection for residuals of an upper 
back injury to include cervical myelopathy and for residuals 
of a head injury are denied.



_______________________________
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals





 

